Citation Nr: 1601463	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  06-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right thigh with muscle damage prior to May 16, 2014.
 
2.  Entitlement to an evaluation in excess of 10 percent for a shell fragment wound scar of the right thigh.
 
3.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right thigh disability.
 
4.  Entitlement to service connection for residuals of shell fragment wounds of the back, face and left arm.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.  His awards and decorations include the Combat Action Ribbon and the Purple Heart Medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and the VA RO and Insurance Center in Philadelphia, Pennsylvania.  The Baltimore RO is currently the Agency of Original Jurisdiction.

The Veteran testified at hearings in Washington, D.C. before the undersigned Veterans Law Judge in June 2007 and January 2010.  Transcripts of those hearings are of record.

In October 2008, April 2010, October 2012, and July 2014 the Board remanded the case for further development.

The record before the Board consists of the Veteran's electronic files within Virtual VA and the Veterans Benefits Management System.

In July 2015, the Veteran's representative submitted a statement raising an informal claim of entitlement to a total disability rating (TDIU) due to a combination of the Veteran's service-connected disabilities, to include the shell fragment wound residuals and his posttraumatic stress disorder (PTSD).  The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  Since the raised TDIU claim in this case is based, in part, upon disabilities that are not at issue in this appeal, the Board does not have jurisdiction over the TDIU claim.  The issue of entitlement to a TDIU is referred to the RO for appropriate action.

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right thigh with muscle damage prior to May 16, 2014, is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's right thigh scarring has been painful and tender to the touch, but has not covered an area or areas exceeding 12 square inches (77 sq. cm.).  

2.  The Veteran's current back disability was not present until more than one year following his separation from service, and is not etiologically related to his active service or to his service-connected right thigh disability.

3.  The Veteran does not have current residuals of shell fragment wounds of the back, face and left arm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the shell fragment wound scar of the right thigh, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

2.  A back disability is not proximately due to or aggravated by the Veteran's service-connected right thigh disability, was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The Veteran has no residuals of shell fragment wounds of the back, face and left arm incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice related to his claims in letters mailed in December 2003 and June 2005.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims, most recently by way of the January 2015 supplemental statement of the case (SSOC).  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in September 2014.  The Veteran has not asserted, and the evidence of record does not show, that the shell fragment wound scar of the right thigh has increased significantly in severity since this most recent examination.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims. 



II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Increased Rating Claim

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran was initially awarded service connection for the underlying muscle injury related to the shell fragment wound of his right lateral thigh by way of a May 1976 rating decision.  Following a February 23, 2005, claim for an increased rating, the RO awarded a separate rating for a scar on the right lateral thigh associated with the shell fragment wound.  A 10 percent evaluation was assigned for the scar, effective February 23, 2005, by way of the August 2005 rating decision on appeal.  The Veteran perfected an appeal of the rating assigned for the scar.  

During the pendency of this claim, in 2008, the criteria for evaluating disabilities of the skin were revised.  The new criteria are only applicable to claims filed on or after the change, unless otherwise requested by the Veteran.  There is no evidence of record indicating that the Veteran has expressed a desire to have his claim considered under the new criteria.  Thus, the Board will assess whether a rating in excess of 10 percent is warranted under the rating criteria in effect at the time of the Veteran's February 2005 claim.

The Veteran's scar on the right lateral thigh is rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804, which assesses the severity of superficial scars, which are painful on examination.  The 10 percent rating assigned is the maximum allowable under Diagnostic Code 7804.  The Board will review the evidence in light of other potentially applicable rating criteria.  Diagnostic Codes 7802 and 7803 both allow for a maximum 10 percent rating related to superficial, unstable scars, and superficial scars that do not cause limited motion, but which involve an area or areas of 144 square inches (929 sq. cm.) or greater, respectively.  The Veteran's scar does not involve the required area or areas so it does not warrant a compensable rating under Diagnostic Code 7802 or 7803.

Diagnostic Code 7801 rates scars, other than the head, face or neck, that are deep or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).  A 10 percent rating is warranted for scars such as this that involve an area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is warranted when the scars are over an area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted when the scars are over an area or areas exceeding 72 square inches (465 sq. cm.); and a 40 percent rating is warranted when the scars are over an area or areas exceeding 144 square inches (929 sq. cm.).

Diagnostic Code 7800 pertains only to disfigurement of the head, face, or neck, and, therefore, is not applicable here. 

Scars other than those described above are to be rated based upon limitation of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board observes, however, that the limitation of function of the affected part in this case, the right thigh, is compensated via the rating criteria for the muscle involvement, which is separately considered.  The maximum rating allowable is assigned from May 16, 2014, and the matter of whether an increase is warranted prior to May 16, 2014, is the subject of the Remand, below.  

Thus, for an increase in this case, the evidence must show that an increase is warranted under Diagnostic Code 7801.

On VA examination in June 2005, the Veteran presented with an approximately 1 1/2 inch by 3/4 inch horizontal, unremarkable scar in the mid lateral right upper thigh.  The examiner observed some tenderness to palpation over the scar and some soft tissue depression beneath the scar.  

The Veteran's scar was next examined in May 2010.  The Veteran reported to the examiner that the pain at the area of the scar has gone unchanged since the late 1960's and that it manifests at a level of 1 to 2 on a scale of 1 to 10 only when touched.  The examiner described this as very mild tenderness directly over the scar.  The horizontal scar was measured  as 1.5 x 0.5 inches, and the examiner confirmed that the scar is not adherent.  

The Veteran was most recently examined in September 2014.  The right thigh scar was again described as painful to the touch, but not unstable.  The linear scar was measured as 3.5 cm. in length.  The examiner noted that there was no superficial or deep non-linear scars.

Clinical records of record do not show treatment, measurement or other description depicting the severity of the Veteran's right thigh scarring.  

Throughout the pendency of this claim, the Veteran's right thigh scarring has been painful and tender to the touch, but has not covered an area or areas exceeding 12 square inches (77 sq. cm.), or more.  Thus, a rating in excess of 10 percent is not warranted under the pertinent rating criteria.  38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7804.  Again, the matter of other disabling effects of the scarring is considered with the rating of the underlying muscle injury, which is considered in the remand below.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, as well as hearing testimony, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to more than the assigned rating of 10 percent under any applicable diagnostic code.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected scar, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 




IV.  Service Connection Claims
 
Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Back Disability - Secondary to the Service-Connected Right Thigh Disability

The Veteran claims to have a back disability, which he contends was caused by his service-connected right thigh shell fragment wound residuals with muscle involvement.

The Board initially observes that the Veteran's claim is not that he incurred a back disability during active service, but that he developed a back disability as a result of a service-connected disability.  Further, the Veteran's service treatment records, as well as of the April 1976 VA examination report, show no signs or symptoms of a back disorder.  Thus, this claim cannot be granted on the basis of direct service connection under 38 C.F.R. § 3.303.

As for secondary service connection, in February 2005, the Veteran submitted a statement suggesting that his service-connected right leg disability was affecting his gait and causing back pain.  At the time of the May 2010 VA examination, the Veteran reported back pain manifesting in 2007.  He described a tightness or stiffness in his back when he gets up in the morning, which resolves approximately 10 to 15 minutes after getting up and moving around.  He reported that the back is "ok" for the rest of the day and night.  The Veteran confirmed that he had no history of trauma to the spine.  The examiner observed the Veteran's posture as stooped and his gait as antalgic.  The Veteran was observed as favoring his right hip and leaning toward the left when standing.  The examination was difficult because the Veteran was experiencing hip pain at the time and would not sit or walk more than a few steps with a cane.  A May 2010 X-ray report shows that he was found to have scoliosis and degenerative changes at L2, L3 and L4.  The VA examiner diagnosed lumbar arthritis without radiculopathy.  In a separate medical opinion report in May 2010, the VA examiner opined that the Veteran's right thigh shell fragment wound did not cause right thigh muscle pain or weakness and, therefore, would not lead to favoring or placing excessive stress on the back.  The examiner noted the X-ray findings showing arthritis, and the Veteran's report of morning stiffness, but found that this would not be a result of shrapnel localized to the right thigh since 1968.  The examiner found that the degenerative changes, rather, are a natural result of aging, and not the result of any incident forty years prior.  Because this opinion did not include an assessment of whether the Veteran's back disability has been aggravated by the service-connected right thigh disabilities, the Board remanded the matter for an additional opinion.

In November 2012, the Veteran again reported to a VA examiner that he experiences symptoms in the mornings.  At this time, he described sharp pain with tightness in the mornings when arising and stated that once he starts moving around it "eases up" but the tightness continues.  He also reported intermittent back pain to the leg on the sides.  He also reported unsteadiness with occasional falls.  Physical examination at this time did not reveal scoliosis, but did reveal reversed lordosis and a list.  Muscle spasm, guarding, painful motion, tenderness, and weakness were all observed, but were noted as not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  This examiner also concluded the Veteran's lumbar spine disability is not caused by or a result of the Veteran's right thigh shrapnel wound.  The examiner merely repeated the 2010 examiner's rationale and added a statement indicating agreement.  There was no opinion added related to the aggravation element.

The Veteran was again examined in September 2014.  At this time, the Veteran claimed to have low back pain starting in the 1980s.  The current symptoms were reported as back pain and stiffness.  Physical examination confirmed the ongoing pain and limited motion associated with the Veteran's lumbar spine arthritis, which was again confirmed by X-rays in April 2014.  The examiner went on to conclude that the Veteran's back disability is less likely than not proximately due to the service-connected right thigh shrapnel injury, but is connected to age-related degenerative changes.  The examiner went on to opine that the Veteran's back disability was not at least as likely as not aggravated beyond its natural progression by the right thigh shrapnel wound disability.  The examiner explained the Veteran's shrapnel wound causes pain directly at the sight of the shrapnel scar and is only painful on palpation of the scar itself.  This explains the basis for finding that the right thigh shrapnel wound does not cause the altered gait, which the Veteran contends aggravates his back.  Further, the examiner also noted the Veteran has severe right hip osteoarthritis, which is the most likely cause of his right lower extremity pain and the examiner concluded the right hip disability most likely aggravates his back disability.  

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed back disability was present in service, manifested during the Veteran's first post-service year, or was either caused by or aggravated by his service-connected right thigh disabilities.  Moreover, a VA examiner, following a review of the evidence of record, physical examination of the Veteran, and in an interview with the Veteran that clearly recognized the Veteran's history of both back and right leg symptoms, concluded that the Veteran's back disability is an age-related degenerative disorder, and not caused or aggravated by the right thigh disabilities.  In fact, the examiner concluded that the right thigh disability does not cause an altered gait, and that a non-service-connected hip disability causes the altered gait and likely is aggravating his back.  

The Board has also considered the Veteran's own statements and his belief that his current back disability is proximately due to or aggravated by his right thigh disability.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.

Further, to the extent the Veteran claims presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  As noted above, there is no basis to conclude the Veteran's arthritis was clearly noted in service, and the Veteran himself has not suggested that he sought treatment related to the back in service.  Thus, there is no basis upon which this claim can be granted on a presumptive basis.

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  Service connection for a back disorder, to include as secondary to the right thigh disability, must be denied.

Residuals of Shell Fragment Wounds - Back, Face, and Left Arm

The Veteran has also appealed the denial of service connection for residuals of shell fragment wounds of the back, face, and left arm.  The claim was denied by way of the August 2004 rating decision on the basis that no such disability exists.  In an August 2004 letter to the RO, the Veteran stated, "I never requested service connection for my back, face and left arm."  Nonetheless, the Veteran went on to state that he disagreed with the denial of the claim.

Following the June 2007 Board hearing and 2008 Board remand, the Veteran did not report for a scheduled VA examination to assess the nature of any residuals of shell fragment wounds of the back, face and arm.  The matter was again remanded in April 2010.  On VA examination in May 2010, the Veteran reported he had shrapnel wounds to his face, left arm, and back in 1968, at the same time of the wounds to his now service-connected right thigh, but that they, "faded away years ago and are no longer present."  The VA examiner confirmed that no such scarring was present on examination.  At the November 2012 VA examination, the Veteran again reported left arm, back and facial scars in the 1960's, which have disappeared.  The examiner confirmed there are no residual symptoms from these reported scars and there were no scars visible on examination.  Most recently, on VA examination in September 2014, a VA examiner again confirmed the Veteran as having no scars or disfigurement anywhere besides the right thigh.  The Veteran again confirmed to the VA examiner that his previous history of shrapnel injury to other areas "resolved years ago without residuals."  

As the Veteran has not shown a current disability for which service connection can be granted, the claim for service connection for residuals of shell fragment wounds of the back, face and left arm must be denied.  The Board has duly considered the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  


ORDER

An evaluation in excess of 10 percent for a shell fragment wound scar of the right thigh is denied.
 
Service connection for a back disability, to include as secondary to the service-connected right thigh disability, is denied.
 
Service connection for residuals of shell fragment wounds of the back, face and left arm is denied.


REMAND

The matter of whether an evaluation in excess of 10 percent for residuals of a shell fragment wound of the right thigh with muscle damage is warranted was remanded by the Board most recently in July 2014.  Following the post-remand evidentiary development, the Appeals Management Center (AMC) issued a rating decision awarding a 40 percent rating for the residuals of a shell fragment wound of the right thigh with muscle damage, effective May 16, 2014.  In the rating decision, the AMC indicated that this is a full grant of the issue on appeal, because the 40 percent rating assigned under Diagnostic Code 5314 represents the maximum allowable rating for this disability.  While the Board indeed recognizes that a 40 percent rating is the maximum allowable under Diagnostic Code 5314, the Veteran's claim has been pending since February 23, 2005.  Thus, from February 23, 2005, to May 16, 2014, the rating remains 10 percent and therefore remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  A review of the record reveals that the AMC did not readjudicate this aspect of the Veteran's appeal following the remand development, as was required by the Board's July 2014 Remand.  The matter of whether a rating in excess of 10 percent is warranted for residuals of a shell fragment wound of the right thigh with muscle damage prior to May 16, 2014, must be remanded in order to afford the Veteran all requisite due process.

Accordingly, the case is REMANDED to the RO or AMC in Washington, D.C. for the following action:

The RO or the AMC should readjudicate the issue of whether a rating in excess of 10 percent is warranted for residuals of a shell fragment wound of the right thigh with muscle damage prior to May 16, 2014.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.   Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board  or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


